Exhibit 10.7

AMENDMENT NO. 2 TO THE DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 2 to the Development and License Agreement (“Amendment”) is
entered into as of March 09, 2020 (“Amendment Effective Date”) by and between
Pfenex Inc., a Delaware corporation (“Pfenex” or “Party”) and Alvogen Malta
(Out-Licensing) Ltd., a Maltese corporation (“Alvogen” or “Party”, and together
with Pfenex, the “Parties”)

BACKGROUND

 

A.

Pursuant to that certain Development and License Agreement, dated as of February
28, 2019 (the “Agreement”), Pfenex granted Alvogen certain development and
commercialization rights with respect to the Product worldwide, excluding the
Excluded Territory;

 

B.

In connection with Alvogen negotiating a sub-licensing agreement with JUNO
Pharmaceuticals Pty Ltd, Level 2, 6 Bond Street, South Yarra, 3141, Australia
(“JUNO”) for Australian and New Zealand markets (“AUS/NZ Markets”), the Parties
now desire to amend the Agreement as set forth below;

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1.

Capitalized terms not defined herein shall have the meaning set forth in the
Agreement.

 

2.

The Parties agree to amend the Agreement as follows:

 

1.1

Section 10.1 of the Agreement is hereby amended and restated in its entirety as
follows:

“Term. This Agreement shall become effective on the Effective Date and continue
until the earlier of (i) ten (10) years following the First Commercial Sale in
the Territory (“Initial Term”), or (ii) the date this Agreement is terminated in
accordance with Section 10.2 (such shorter period, the “Term”). Unless
terminated at the expiration of the Initial Term by either Party giving to the
other at least twelve (12) months’ prior written notice, this Agreement shall
continue in force automatically for one year renewal periods until terminated by
either Party giving to the other at least twelve (12) months’ prior written
notice to take effect at the end of any such renewal period.

 

1.2

New Section 10.8 is added as follows:

“Section 10.8 Additional Effects in case of Termination. If Pfenex delivers
notification of termination of this Agreement, then Alvogen shall put Pfenex in
contact with JUNO in order for Pfenex and JUNO to negotiate execution of
agreement between JUNO and Pfenex pursuant to which JUNO would develop and
Commercialize the Product for the AUS/NZ Markets (“New License Agreement”)
within a period of six (6) months. If Pfenex and Sublicensee execute the New
License Agreement, then: (a) Pfenex and JUNO shall notify Alvogen on the
consequences of such New License Agreement on the MAA Applications submitted,
MAA held by Sublicensee, Product License granted to Sublicensee and other
relevant terms, (b) Alvogen shall comply with written instruction of Pfenex and
JUNO and (c) this Agreement shall stand terminated for the AUS/NZ Markets.  If
Pfenex and JUNO fail to execute the New License Agreement within abovementioned
timeline, then: (i) JUNO shall be entitled to keep the MAA for the AUS/NZ
Markets, (ii) the Product License of the Sublicensee shall be terminated and
Sublicensee shall covenant (and Pfenex and Alvogen shall be a third party
beneficiary therefor), that it will not exercise any rights under the Product
License. For the sake of clarity, nothing shall limit Pfenex to apply for a new

 

--------------------------------------------------------------------------------

 

MAA for the Product and Pfenex shall have the right of reference to the MAA for
the Territory (including the AUS/NZ Markets) in order to obtain a duplicate MAA
by itself or its designee and JUNO and Alvogen each shall execute all needed
documents for such right of reference to be effective in the Territory.”  

 

1.3

New Section 11.4.(f) is added as follows:

“Section 11.4 (f).  No limitation of liability shall apply in case of Pfenex’s
breach of exclusivity stipulated in Section 2.1.(a) in the AUS/NZ Markets.”  

 

3.

All other provisions of the Agreement not amended by this Amendment shall remain
valid in un-amended form and content.

 

4.

This Amendment shall become effective of the Amendment Effective Date.

 

5.

This Amendment may be executed in one or more counterparts, each of which will
be deemed to be an original copy and all of which, when taken together, will be
deemed to constitute one and the same Amendment. The exchange of copies of this
Amendment and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Amendment as to the Parties and may be
used in lieu of the Amendment for all purposes. Signatures of the Parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

(The remainder of this page is intentionally left blank.  The signature page
follows.)

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by its
duly authorised representative:

 

PFENEX INC.

By:

/s/ Eef Schimmelpennink

Name:

Eef Schimmelpennink

Title:

CEO

ALVOGEN MALTA (Out-Licensing) LTD.

By:

/s/ Arna Hansen

Name:

Arna Hansen

Title:

BD Director

 

3

 